P0~ o-x^g-/r




      JZ_L_<5l/??—S<?>?£^—ya^~t^li^^^                               />7 .-V -ici/t-- ,' ^7 /fry




jTs_y to TjrJL-CiCldsy <Zsi^J 1/uJf.U ujcjuIJ fifcf br a*cJ fay '/{&


&±X   S±ro^—/&£Ljr)/)eyj5 OEA-.]cj£        :
                                                                           IN——^
                                                             COURT OFCRIMINAL APPFAI S

                                                                          MAR 20 2015
         —BECEIVEWN
         P,nURT OF CRIMINAL APPEALS
                                                                     AbelAcostareierkr
                MAR 17 2015
              AbelAcostavCleft

                                          UiJL&MjBL y.£>-   \s




                                                                 <C*/"V




                                         lsmc^^^z&j^t^t.


                                                        7^73<r